IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 49 WM 2014
                              :
              Respondent      :
                              :
                              :
          v.                  :
                              :
                              :
JARRELL RAYMOND SAUNDERS,     :
                              :
              Petitioner      :


                                         ORDER


PER CURIAM
       AND NOW, this 9th day of September, 2014, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent,

Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal.         See

Pa.R.Crim.P. 122. Counsel is directed to file a Petition for Allowance of Appeal within

15 days of this order.



       Mr. Justice Stevens notes his dissent and would direct negligent counsel to file a

Petition for Allowance of Appeal within 48 hours of this order.